DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
	The RCE filed on November 1, 2021 has been processed.  A non-final follows.

Patent Trial and Appeal Board (PTAB) Decision
	On September 1, 2021, the PTAB affirmed the 101 rejection of claims 1-30.  The 112 rejection of claims 1-30 was reversed.

Double Patenting
Claims 1-30 of this application is patentably indistinct from claims 1-10, 12-25, and 27-32 of Application No. 14/174,001.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
		
Claim 1 recites receiving, converting, generating, transmitting, and processing steps carried out by an exchange server and computing system.  The exchange server and computing system can be any computer, and thus, it is a general purpose computer carrying out the steps of the claim.  (See ¶ 14).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	Independent claim 16 recites a system for processing financial data.  Independent claim 16 mimics independent claim 1 and is patent ineligible.  
None of the dependent claims alters the outcome that the claimed inventions are directed the abstract idea of processing financial data.  The dependent claims are directed to aggregating and analyzing data.
The additional executing step of claim 1 does not add more to the claim to take it out of the realm of abstraction.  Claim 1 recites a computer, computer system, and user devices, which may be any type of computer.  (See Spec. ¶ 14).    Further, the PTAB cited Trading Technologies and BuySafe in support of affirming the 101 rejection and stated that the claims do not improve the functionality of a computer.
The method of claim 1 does not integrate the judicial exception into a practical application.  Claims 1-30 are ineligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691